


EXHIBIT 10.1


FIFTH AMENDED AND RESTATED MANAGEMENT AGREEMENT
THIS FIFTH AMENDED AND RESTATED MANAGEMENT AGREEMENT is entered into effective
as of May 11, 2012, by and among Steel Partners Holdings L.P., a Delaware
limited partnership (the “Partnership”), SPH Group LLC, a Delaware limited
liability company and a directly and indirectly wholly owned subsidiary of the
Partnership (“Group”), and SP General Services LLC, a Delaware limited liability
company (together with its permitted assignees, the “Manager”).
WHEREAS, the Partnership and the Manager previously entered into the Fourth
Amended and Restated Management Agreement effective as of May 11, 2012 (the
“Original Agreement”) pursuant to which the Manager agreed to perform various
services on behalf of and for the benefit of the Managed Entities (defined
below); and
WHEREAS, the Partnership and the Manager wish to amend and restate the Original
Agreement to clarify certain matters with respect to the Incentive Units
(defined below).
NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto agree as follows:
SECTION 1.DEFINITIONS. The following terms have the following meanings assigned
to them:
(a)    “Additional Incentive Unit” shall have the meaning set forth in SECTION
9(b).
(b)    “Adjustment” shall have the meaning set forth in SECTION 9(a).
(c)    “Affiliate” shall mean with respect to any Person any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such Person, or any director, officer or employee or partner
of such Person.
(d)    “Annual Fee” shall have the meaning set forth in SECTION 8(a).
(e)    “Annual Incentive Number” shall have the meaning set forth in SECTION
9(a).
(f)    “Agreement” means this Management Agreement, as amended from time to
time.






--------------------------------------------------------------------------------



(g)    “Baseline Date EV per Common Unit” shall have the meaning set forth in
SECTION 9(a).
(h)    “Business” means the business of the Managed Entities.
(i)    “Capital Account Alignment” shall have the meaning set forth in SECTION
9(a).
(j)    “Change of Control” means the occurrence of any of the following:
(i)    the sale, lease or transfer, in one or a series of related transactions,
of all or substantially all of the assets of the Manager, taken as a whole, to
any Person other than one of the Manager’s Affiliates or any Person, including
trusts, which operates for the benefit of any of the current owners of the
Manager; or
(ii)    the acquisition by any Person or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor provision),
including any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act),
other than its Affiliates, in a single transaction or in a series of related
transactions, by way of merger, consolidation or other business combination or
purchase of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provision) of 20% or more of the total voting
power of the voting capital interests of the Manager.
(k)    “Class B Common Units” means the Class B Common Units of the Partnership.
(l)    “Class C Common Units” shall have the meaning set forth in SECTION 9(a).
(m)    “Code” means the Internal Revenue Code of 1986, as amended.
(n)    “Common Units” means the Regular Common Units, the Class B Common Units,
the Class C Common Units and any other classes of common units of the
Partnership (other than, for the avoidance of doubt, the portion of the
Incentive Units not classified as Class C Common Units and/or Regular Common
Units).
(o)    “Deferred Fee Agreement” shall have the meaning set forth in SECTION
9(a).
(p)    “EV” shall mean the equity value of the Partnership as at any baseline
date or measurement date, as the case may be, as measured by the product of (a)
the volume weighted average (i) of the closing bid and ask prices as quoted on
the over-the-counter market on the Pink Sheets for the Baseline Date EV per
Common Unit for January 2012, and (ii) thereafter, of the

2





--------------------------------------------------------------------------------



closing trading prices of the Regular Common Units as reported by the New York
Stock Exchange (or other national securities exchange on which such securities
may be principally traded, if not then traded on the New York Stock Exchange),
in any case for the twenty (20) trading days ending on such date, and (b) the
number of Common Units outstanding; or (after January 2012) if the Common Units
are not then traded on a national securities exchange, then by deducting the
value of the Partnership’s liabilities as reflected on its balance sheet for
such date from the value of the Partnership's assets as reflected on such
balance sheet.
(q)    “Excess Funds” shall have the meaning set forth in SECTION 2(h).
(r)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(s)    “General Partner” means the general partner of the Partnership.
(t)    “Governing Instruments” means, with regard to any entity, the articles of
incorporation and bylaws in the case of a corporation, certificate of limited
partnership (if applicable) and the partnership agreement in the case of a
general or limited partnership, the articles of formation and the operating
agreement in the case of a limited liability company, the trust instrument in
the case of a trust, or similar governing documents, in each case as amended
from time to time.
(u)    “Incentive Unit Grant Date” shall have the meaning set forth in SECTION
9(a).
(v)    “Incentive Units” shall have the meaning set forth in SECTION 9(a).
(w)    “Independent Directors” means those directors of the General Partner who
are not Affiliates of the Manager or any of its Affiliates.
(x)    “Investment Company Act” means the Investment Company Act of 1940, as
amended.
(y)     “Issuance” shall have the meaning set forth in SECTION 9(b).
(z)    “Limited Partners” means the limited partners of the Partnership.
(aa)    “Management Fee” shall have the meaning set forth in SECTION 8(a).
(bb)    “Managed Entities” means the Partnership, Steel Partners II, L.P.,
Group, SPH Group Holdings LLC, and each Subsidiary that the Manager designates
as a “Managed Entity” from time to time.

3





--------------------------------------------------------------------------------



(cc)    “Measurement Date EV per Common Unit” shall have the meaning set forth
in SECTION 9(a).
(dd)    “Offshore Fund” means Steel Partners II (Offshore) Ltd.
(ee)    “Onshore Fund” means Steel Partners II (Onshore) LP.
(ff)    “Partnership Account” shall have the meaning set forth in SECTION 5.
(gg)     “Person” means any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
(hh)    “Reduced Measurement Date EV per Common Unit” shall have the meaning set
forth in SECTION 9(a).
(ii)    “Regular Common Units” means the Common Units of the Partnership other
than the Class B Common Units, the Class C Common Units, and any other classes
of common units of the Partnership.
(jj)    “Restricted Jurisdiction” means any foreign country with respect to
which investments or other transactions are in any way restricted by the U.S.
Office of Foreign Assets Control, the Transaction Control Regulations, the Cuban
Assets Control Regulations, the Foreign Funds Control Regulations, the Iranian
Assets Control Regulations, the South African Transactions Regulations or the
Libyan Sanctions Regulations of the United States Treasury Department or any
similar regulations of such Department relating to any other country (31 C.F.R.,
Subtitle B, Chapter V, as amended), or any subdivision, agency or
instrumentality of or in any such country or any territory or other place
subject to the jurisdiction thereof.
(kk)    “Securities” means publicly issued and privately placed: corporate and
municipal bonds, notes, debentures and other debt obligations; United States and
foreign government bonds, bills, notes and other debt obligations and United
States and foreign government agency bonds, notes and other debt obligations
issued by or on behalf of United States or other foreign government agencies
(excluding any Restricted Jurisdiction); money market instruments; other
interest-bearing securities; depository receipts; bankers’ acceptances; foreign
exchange; trust receipts; common and preferred stock; debentures; warrants;
installment receipts; preorganization certificates and subscriptions; limited
partnership interests; general partnership interests; other interests or
property of whatever kind or nature of any Person, government or entity
whatsoever commonly regarded as securities; financial instruments commonly known
as “floors”, “swaps” and “caps”; financial, securities- or currency-linked
derivative instruments; currency interests; options, including puts and calls
and any combinations thereof (written by a Managed Entity or others); and

4





--------------------------------------------------------------------------------



rights and derivative instruments convertible into or related to the
aforementioned securities, including without limitation short positions in any
such securities.
(ll)    “Subsidiary” means any subsidiary of the Partnership (any entity in
which the Partnership owns in excess of 50% of the voting and economic
interest); any partnership, the general partner of which is the Partnership or
any subsidiary of the Partnership; and any limited liability company, the
managing member of which is the Partnership or any subsidiary of the
Partnership.
(mm)    “Transaction Fees” shall mean any transaction, commitment, “break-up” or
other fees received directly as a result of an agreement to commit capital to a
transaction or in the event that a proposed transaction is not consummated.
SECTION 2.    APPOINTMENT AND DUTIES OF THE MANAGER.
(a)    The Partnership hereby appoints the Manager to manage the Managed
Entities subject to the further terms and conditions set forth in this
Agreement, and the Manager hereby agrees to perform each of the duties set forth
herein, including providing the services of the Chairman, Chief Executive
Officer, President and Chief Operating Officer of Steel Partners Holdings GP
Inc. The appointment of the Manager shall be exclusive to the Manager except to
the extent that the Manager otherwise agrees, in its sole and absolute
discretion, and except to the extent that the Manager elects, pursuant to the
terms of this Agreement, to cause the duties of the Manager hereunder to be
delegated to or provided by third parties, whether or not affiliated with the
Manager (provided that no such delegation by the Manager shall relieve the
Manager of responsibility therefor), and the Partnership, at the direction of
the Manager, will enter into agreements directly with such third parties to whom
such duties may be delegated, as the Manager deems appropriate.
(b)    The Manager, in its capacity as manager of the Managed Entities, at all
times will be subject to the supervision of the General Partner and will have
only such functions and authority as the General Partner may delegate to it
including, without limitation, the functions and authority identified herein and
delegated to the Manager hereby. The Manager and its key senior executives will
be responsible for the day-to-day operations of the Managed Entities and will
perform (or cause to be performed) such services and activities relating to the
operations of the Managed Entities as may be appropriate for a Chief Executive
Offer and President to perform, including, without limitation:
(i)    serving as the Partnership’s consultant with respect to the periodic
review of the Business and operations of the Managed Entities and any
modifications to its purpose as directed by the General Partner and consented to
by the Manager and other policies established by the General Partner and
approved by the Manager;
(ii)    investigation, analysis, selection and implementation of business
opportunities for the Managed Entities;

5





--------------------------------------------------------------------------------



(iii)    with respect to prospective business opportunities by the Managed
Entities, conducting negotiations with sellers and purchasers and their
respective agents and representatives and having discretion to determine if and
when to proceed with any such business opportunities, including entering into,
on behalf of the Managed Entities, any agreements with other Persons with
respect to any such business opportunities;
(iv)    entering into any agreements on behalf of the Managed Entities in
connection with the performance of its obligations under this Agreement;
(v)    engaging and supervising, on behalf of the Managed Entities and at the
Managed Entities’ expense, independent contractors which provide legal,
accounting, custodial, administration and other services and such other services
as may be required relating to the Business;
(vi)    providing executive and administrative personnel, office space and
office services required in rendering services to the Managed Entities;
(vii)    supervising the day-to-day operations of the Managed Entities and
performing and supervising the performance of such other administrative
functions necessary in the management of the Managed Entities as may be agreed
upon by the General Partner and the Manager, including, without limitation, the
collection of revenues and the payment of the Managed Entities’ debts and
obligations and maintenance of appropriate computer services to perform such
administrative functions;
(viii)    counseling the Managed Entities in connection with policy decisions to
be made by the General Partner or the relevant management team of a Managed
Entity;
(ix)    monitoring the operating performance of the Managed Entities and
providing periodic reports with respect thereto to the General Partner or the
relevant management team of a Managed Entity, including comparative information
with respect to such operating performance and budgeted or projected operating
results;
(x)    handling and resolving all claims, disputes or controversies (including
all litigation, arbitration, settlement or other proceedings or negotiations) in
which the Managed Entities may be involved or to which the Managed Entities may
be subject arising out of the day-to-day operations of the Managed Entities;
(xi)    using commercially reasonable efforts to cause expenses incurred by or
on behalf of the Managed Entities to be commercially reasonable or commercially
customary; and
(xii)    performing such other services as may be required from time to time for
management and other activities relating to the Managed Entities as the General
Partner

6





--------------------------------------------------------------------------------



or the relevant management team of a Managed Entity shall reasonably request or
the Manager shall deem appropriate under the particular circumstances.
(c)    The Manager may enter into agreements with other parties, including its
Affiliates, or direct the Managed Entities to enter into such agreements
directly, for the purpose of engaging one or more parties for and on behalf of
the Managed Entities to provide management and/or other services to the Managed
Entities pursuant to agreement(s) with terms which are then customary for
agreements regarding the provision of services to companies that have businesses
similar in type to the Managed Entities; provided that with respect to any
agreements entered into with Affiliates of the Manager pursuant to which such
Affiliates shall perform any obligations of the Manager under this Agreement and
in respect of which the Manager receives the Management Fee, the Manager shall
provide prompt notice of the terms of such agreement or arrangement to the
Independent Directors, and further provided that any arrangement entered into
directly by the Managed Entities with such other party to perform any
obligations of the Manager under this Agreement shall result in a reduction of
the Management Fee payable under this Agreement in the amount of the fees
charged under such direct arrangement.
(d)    As provided in SECTION 2(b)(v), the Manager may retain, for and on
behalf, and at the sole cost and expense, of the Partnership or the Managed
Entities, such services of accountants, legal counsel, appraisers, insurers,
brokers, transfer agents, registrars, developers, investment banks, financial
advisors, banks and other lenders and others as the Manager deems necessary or
advisable in connection with the management and operations of the Managed
Entities and the Business. Notwithstanding anything contained herein to the
contrary, the Manager shall have the right to cause any such services to be
rendered by its employees or Affiliates. The Partnership or the Managed Entities
shall pay or reimburse the Manager or its Affiliates performing such services
for the cost and expenses thereof; provided that such costs and reimbursements
as to Affiliates of the Manager are no greater than those which would be payable
to outside professionals or consultants engaged to perform such services
pursuant to agreements negotiated on an arm’s-length basis.
(e)    As frequently as the Manager may deem necessary or advisable, or at the
direction of the General Partner, the Manager shall, at the sole cost and
expense of the Partnership or the Managed Entities, prepare, or cause to be
prepared, any reports and other information with respect to the Business as may
be reasonably requested by the General Partner.
(f)    The Manager shall prepare regular reports for the General Partner to
enable the General Partner to review the Business and compliance with the
guidelines and policies approved by the General Partner.
(g)    Notwithstanding anything contained in this Agreement to the contrary, the
Manager shall not provide advice, and will have no authority to make the actual
decisions, with respect to the acquisition or disposition of securities, which
shall be vested in the General Partner.

7





--------------------------------------------------------------------------------



(h)    Notwithstanding anything contained in this Agreement to the contrary, the
Manager shall not be required to expend money (“Excess Funds”) in connection
with any expenses that are required to be paid for or reimbursed by the Managed
Entities in excess of that contained in any applicable Partnership Account or
otherwise made available by the Managed Entities to be expended by the Manager
hereunder or any other party with respect to the Managed Entities. Failure of
the Manager to expend Excess Funds out-of-pocket shall not give rise or be a
contributing factor to the right of the Partnership under SECTION 15(a) to
terminate this Agreement due to the Manager’s unsatisfactory performance.
(i)    Managers, members, partners, officers, employees or agents may serve as
directors, officers, employees, agents, nominees or signatories for the Managed
Entities, to the extent permitted by their Governing Instruments or by any
resolutions duly adopted by the General Partner pursuant to the Partnership’s
Governing Instruments. When executing documents or otherwise acting in such
capacities for a Managed Entity, such persons shall use their respective titles
in the Partnership or such other Managed Entity, to the extent that they are an
officer of the Partnership or such other Managed Entity or shall use their
respective titles in the Manager.
(j)    The General Partner shall pass any and all necessary resolutions to
provide for the delegation of its duties to the Manager under this Agreement
(and to facilitate the delegation of duties to the Manager in respect of the
other Managed Entities), and to permit such delegation to be approved or
evidenced by acts of the Board of Directors, or by any certificate duly signed
by any officer of the General Partner (or, as applicable, the officers or
authorized persons of the other Managed Entities), to verify or confirm the
authority of the Manager or any of its members, partners, officers, employees or
agents authority to enter into agreements on behalf of and bind the Partnership
(and each Managed Entity).
(k)    In performing its duties under this SECTION 2, the Manager shall be
entitled to rely reasonably on qualified experts and professionals (including,
without limitation, accountants, legal counsel and other professional service
providers) hired by the Manager at the Managed Entities’ sole cost and expense.
SECTION 3.    DEVOTION OF TIME; ADDITIONAL ACTIVITIES.
(a)    The Manager will provide the Managed Entities with appropriate support
personnel required to enable the Manager to provide the management services
contemplated hereunder, and such personnel shall devote such time to the
management of the Managed Entities as the Manager reasonably deems necessary and
appropriate, commensurate with the level of activity of the Managed Entities
from time to time. 
(b)    It is understood that the Manager and its members, officers, employees,
agents, or Affiliates may provide management services to any Person, including
to Limited Partners and Persons whose business or investments may be similar to
those of the Partnership, and may engage in any other business activity. The
Manager and its Affiliates shall

8





--------------------------------------------------------------------------------



be permitted to give advice to the Managed Entities that differs from that
provided to its clients (and, where applicable, is different from the advice it
has given in conjunction with its other business activities), even though the
objectives of such other clients may be substantially the same or similar as
those of the Managed Entities. The Manager shall discharge its duties under this
Agreement with the same degree of skill, care, and diligence as it uses in the
administration of its other clients, but shall not be obligated to treat the
Managed Entities more favorably than or preferentially to its other clients, or
where applicable any of its other businesses, except to the extent otherwise
required by applicable law.
(c)    Subject to SECTION 7(c), and applicable law, nothing contained herein
shall limit or otherwise restrict the Manager or any of its members, officers,
employees, agents, or Affiliates from buying, selling, or trading for its or
their own account.
(d)    Nothing contained herein shall prevent the Manager, or any Person
affiliated or associated in any way with the Manager, from contracting or
entering into any financial, banking, brokerage, or other transactions with the
Managed Entities, nor shall it prevent any Limited Partner, or any Person the
securities of which are held by or for the account of the Managed Entities, from
being interested in any such transaction, except to the extent prohibited by
applicable law.
SECTION 4.    MANAGER AS INDEPENDENT CONTRACTOR. The Manager shall, for all
purposes of this Agreement, be deemed to be an independent contractor and not an
agent or employee of the Managed Entities and, except as otherwise expressly
provided herein, shall have no authority to act for or to represent the Managed
Entities or otherwise to be deemed an agent of the Managed Entities.
SECTION 5.    BANK ACCOUNTS. The General Partner may establish and maintain one
or more bank accounts, brokerage accounts, custody accounts or other similar
types of accounts in the name of the Partnership or any Subsidiary (any such
account, a “Partnership Account”), and may collect and deposit funds into any
such Partnership Account or Partnership Accounts, and disburse funds from any
such Partnership Account or Partnership Accounts; and the Manager shall from
time to time render appropriate accountings of such collections and payments to
the General Partner and, upon request, to the auditors of the Managed Entities.
SECTION 6.    RECORDS; CONFIDENTIALITY. The Manager shall maintain appropriate
books of account and records relating to services performed under this
Agreement, and such books of account and records shall be accessible for
inspection by representatives of the Managed Entities at any time during normal
business hours upon one (1) business day’s advance written notice. The Manager
shall keep confidential any and all information obtained in connection with the
services rendered under this Agreement and shall not disclose any such
information to nonaffiliated Persons (or use the same except in furtherance of
its duties under this Agreement) except (i) with the prior written consent of
the General Partner, (ii) to legal counsel, accountants and other professional
advisors; (iii) to appraisers, financing sources and others in the ordinary
course of the Business; (iv) to governmental officials having jurisdiction over
the Partnership or the Managed Entities;

9





--------------------------------------------------------------------------------



(v) in connection with any governmental or regulatory filings of any of the
Managed Entities or disclosure or presentations to any of the Managed Entities’
investors; or (vi) as required by law or legal process to which the Manager or
any Person to whom disclosure is permitted hereunder is a party. The foregoing
shall not apply to information which has previously become publicly available
through the actions of a Person other than the Manager or any other Person to
which the Manager makes disclosure in accordance with the terms of this SECTION
6. The provisions of this SECTION 6 shall survive the expiration or earlier
termination of this Agreement for a period of one year.
SECTION 7.    OBLIGATIONS OF MANAGER; RESTRICTIONS.
(a)    The Manager shall require each Person entering into any agreement with
the Managed Entities to make such representations and warranties, if any, as
may, in the judgment of the Manager, be necessary and appropriate. In addition,
the Manager shall take such other action necessary or appropriate with regard to
the protection of the Managed Entities and the Business.
(b)    The Manager shall refrain from any action that, in its sole judgment made
in good faith, (i) is not in compliance in all material respects with the
Partnership’s Agreement of Limited Partnership and the guidelines and policies
as then in effect, (ii) would, to the knowledge of the Manager, violate any law,
rule or regulation of any governmental body or agency having jurisdiction over
any of the Managed Entities or any Subsidiary or that would otherwise not be
permitted by the relevant Governing Instruments. If the Manager is ordered to
take any such action by any of the Managed Entities, the Manager shall promptly
notify the General Partner of the Manager’s judgment that such action would
adversely affect such status or violate any such law, rule or regulation or the
Governing Instruments. Notwithstanding the foregoing, neither the Manager, nor
its Affiliates, members, managers, directors, officers, stockholders or
employees shall be liable to the Managed Entities, the General Partner, or the
Managed Entities’ limited partners, interest holders or shareholders, for any
act or omission by the Manager, its Affiliates, members, managers, directors,
officers, stockholders or employees except as provided in SECTION 13.
(c)    Notwithstanding any other provision contained herein, the Manager shall
not (i) consummate any transaction which would involve the acquisition by any of
the Managed Entities of an asset in which the Manager or any of its Affiliates
has a direct or indirect ownership interest or the sale by any of the Managed
Entities of an asset to the Manager or any of its Affiliates or to any Person in
which the Manager or any of its Affiliates has a direct or indirect ownership
interest, or (ii) under circumstances where the Manager is subject to an actual
or potential material conflict of interest because it manages both the Managed
Entities and another Person (not an Affiliate of the Managed Entities) with
which any of the Managed Entities has a contractual relationship, or otherwise,
take any action constituting the granting to such Person of a waiver,
forbearance or other relief, or the enforcement against such Person of remedies,
under or with respect to the applicable contract, unless such transaction or
action, as the case may be and in each case, is approved by the Independent
Directors. As applicable now or in the future, to the extent that any such
transaction

10





--------------------------------------------------------------------------------



is approved by the Independent Directors such consent shall constitute client
consent to principal trades pursuant to the provisions of the Investment
Advisers Act of 1940.
SECTION 8.    COMPENSATION. The Manager, as full compensation for services
rendered to the Managed Entities pursuant to this Agreement, shall be paid by
Group as follows:
(a)    The Manager shall receive a quarterly management fee (the “Management
Fee”) with respect to the Partnership in an amount equal to 1/4 of $6,236,957
(the “Annual Fee”), which Annual Fee is subject to adjustment on a quarterly
basis pursuant to SECTION 8(b) herein.
(b)    The Annual Fee shall be adjusted on a quarterly basis. The Annual Fee
shall be calculated by multiplying the total partners’ capital as set forth in
the consolidated balance sheet of the Partnership, prepared in accordance with
the accounting principles adopted by the Partnership (as set forth in the
Partnership’s financial statements), as of the last day of the most recently
completed fiscal quarter by one and one-half percent (1.5%).
(c)    The Manager shall compute each installment of the Management Fee as of
the last day of the immediately preceding quarter with respect to which the
Management Fee was determined. A copy of the computations made by the Manager to
calculate such installment shall promptly be delivered to the General Partner
for informational purposes only. At the request of the Manager, the Partnership
shall, from time to time, advance to the Manager or its designees the amount of
any Management Fee for any quarter based on the Manager’s good faith estimate of
the Management Fee for such quarter pending the final determination of the
Management Fee for such quarter. Upon delivery of the final computation of the
Management Fee for such quarter, after taking into account any advances to the
Manager or its designees, the amount due (i) to the Manager or its designees by
the Partnership or (ii) to the Partnership by the Manager or its designees shall
be paid no later than the first day of the next fiscal quarter following the
fiscal quarter in which the final Management Fee computation was delivered to
the Partnership.
(d)    For the avoidance of doubt, any services provided by an Affiliate of the
Manager or any officers or employees thereof (other than services specifically
required to be provided by the Manager pursuant to this Agreement), to other
than the Managed Entities, shall be provided under a separate arrangement and
any compensation related thereto shall be in addition to any compensation
payable to the Manager related to its services to the Managed Entities, provided
that such amounts are no greater than those which would be payable to outside
professionals, consultants or the Subsidiary’s officers, directors or employees
engaged to perform such services pursuant to agreements negotiated on an
arm’s-length basis. Except as otherwise provided herein, any services provided
by the Manager to an entity other than the Managed Entities (other than services
specifically required to be provided by the Manager pursuant to this Agreement),
can be charged a separate fee from the Management Fee.



11





--------------------------------------------------------------------------------



SECTION 9.    INCENTIVE UNITS.
(a)    The Partnership hereby grants to the Manager partnership interests (the
“Incentive Units”) that may result in the classification of a portion of the
Incentive Units as Class C Common Units of the Partnership based on the future
appreciation of the Partnership’s equity value (the “Class C Common Units”) in
accordance with the terms and conditions set forth in this SECTION 9 (references
in this SECTION 9 to the “Manager” shall include any Affiliate or Persons
designated by the Manager to be a recipient of Incentive Units):
(i)    The aggregate number of Incentive Units issued to the Manager shall be
equal at all times to 100 percent (100%) of the number of the Common Units of
the Partnership outstanding, on a fully diluted basis, inclusive of Common Units
held by any non-wholly owned subsidiaries of the Partnership, subject to
adjustment as provided in this SECTION 9(a) and SECTION 9(b). As of May 11,
2012, (the “Incentive Unit Grant Date”) the number of Incentive Units shall be
32,122,686.
(ii)    The Partnership shall classify a portion of the Incentive Units, such
classification to be determined as of the last day of each fiscal year of the
Partnership (the “Incentive Calculation Date”), as Class C Common Units in a
number equal to the Annual Incentive Number (as defined below) as of such
Incentive Calculation Date.
(iii)    The “Annual Incentive Number” means the number of Class C Common Units
equal to (I) (A) the number of Incentive Units multiplied by (B) 15 percent
(15%) of the difference between (x) the EV per Common Unit as of the Incentive
Calculation Date (the “Measurement Date EV per Common Unit”) and (y) the EV per
Common Unit at the beginning of such year, (the “Baseline EV per Common Unit”),
divided by (II) the Reduced Measurement Date EV per Common Unit (as defined
herein), subject to adjustment as provided in this SECTION 9. The “Reduced
Measurement Date EV per Common Unit” means (A) the Measurement Date EV per
Common Unit minus (B) (y) the amount described in clause (I) above divided by
(x) the number of outstanding Common Units on the Incentive Calculation Date.
The reference to Common Unit or Common Units in the computations described in
this clause (iii) shall not include the Class C Common Units computed with
respect to an Incentive Calculation Date. The Annual Incentive Number will only
be awarded if the difference between the Measurement Date EV per Common Unit and
the Baseline EV per Common Unit is positive.
By way of illustration only, assume the following:
On January 1, 2012, there are 100 Regular Common Units (and no Regular Common
Units are issued during 2012) and 100 Incentive Units. The Baseline EV per
Common Unit is 10 and the Measurement Date EV per Common Unit is 12. The amount
described in clause (I) above is 30 (100 x 15 percent x (12-10)). The Reduced
Measurement Date EV per Common Unit is 11.70 (12-(30 ÷ 100)). 2.56 Class C
Common Units (30 ÷ 11.70) are classified with respect to the Incentive Units as
of December 31, 2012.

12





--------------------------------------------------------------------------------



On January 1, 2013, there are 100 Regular Common Units (and no Regular Common
Units are issued during 2013), 2.56 Class C Common Units and 102.56 Incentive
Units. Baseline EV per Common Unit is 11.70 and the Measurement Date EV per
Common Unit is 12.70. The amount described in clause (I) is 15.38 (102.56 x 15
percent x (12.70-11.70)). The Reduced Measurement Date EV per Common Unit is
12.55 (12.70-(15.38 ÷ 102.56)). 1.23 Class C Common Units (15.38 ÷ 12.55) are
classified with respect to the Incentive Units as of December 31, 2013. This
brings the total number of Class C Common Units to 3.79.
(iv)    The value of any distributions made by the Partnership to the limited
partners before the end of a fiscal year (and after the date of issuance in the
case of the first year in which the Incentive Units are issued) that do not
reduce the number of outstanding Common Units will be deducted in an equitable
manner from the Baseline EV per Common Units for such year.
(v)    The Partnership shall make any adjustment to the Baseline EV per Common
Unit or the Measurement Date EV per Common Unit that it determines is equitably
required by reason of (x) the repurchase of Common Units, (y) the effect of the
Third Amended and Restated Deferred Fee Agreement, effective as of January 1,
2012, between the Partnership and WGL Capital Corp. (the “Deferred Fee
Agreement”), or (z) the raising of new capital, including, without limitation,
adding the value of such new capital to the Baseline EV per Common Unit to the
extent that the issue price of the new Common Units exceeds the Baseline EV per
Common Unit.
(vi)    In the event that the Measurement Date EV per Common Unit decreases in
one or more subsequent years as a result of a decline of asset values, the
Baseline EV per Common Unit shall be the Baseline EV per Common Unit immediately
following the most recent Incentive Calculation Date as of which a portion of
the Incentive Units were classified as Class C Common Units until the
Measurement Date EV per Common Unit exceeds such Baseline EV per Common Unit.
(vii)    Each classification of a portion of the Incentive Units as Class C
Common Units will have a different series pursuant to the terms of the
Partnership’s Limited Partnership Agreement.
(viii)    Each series of Class C Common Units will have the same rights as the
Regular Common Units, including, without limitation, with respect to Partnership
distributions and allocations of income, gain, loss and deduction, except that
(x) a Class C Common Unit will not be saleable in the public market and (y) a
liquidating distribution made with respect to a Class C Common Unit will not
exceed the amount of the capital account allocable to such Common Unit, until in
each case the amount of the capital account allocable to such Class C Common
Unit is equal to the amount of the capital account allocable to a Regular Common
Unit (“Capital Account Alignment”), determined by treating such Class C Common
Unit and Regular Common Unit as separate partnership interests for U.S. federal
income tax purposes. At such time that Capital

13





--------------------------------------------------------------------------------



Account Alignment is achieved, a Class C Common Unit will convert automatically
into a Regular Common Unit. Class C Common Units (including Class C Common Units
classified with respect to a year) will be allocated their share of taxable
income based on their percentage interests, except as otherwise determined by
the Partnership.
(ix)    Prior to conversion, Class C Common Units may be sold only in private
market transactions that allow the Partnership to track the transfer of such
Class C Common Units. The holders of Class C Common Units will be required to
notify the General Partner prior to any transfer of such Common Units.
(x)    A copy of the computations made by the Manager to calculate such Annual
Incentive Number shall promptly be delivered to the General Partner for
informational purposes only. Upon delivery of the computation of the Annual
Incentive Number, the number of Class C Common Units shown by such computation,
if any, shall be classified with respect to the Incentive Units, effective as of
the prior Incentive Calculation Date, no later than the first day of the next
calendar month following the calendar month in which the Annual Incentive Number
computation was delivered to the Partnership.
(xi)    All or a portion of the Incentive Units shall be transferable to any
Affiliate of the Manager or any officer or employee of the Manager or its
Affiliates.
(xii)    If there shall occur any change in the capital structure of the
Partnership by reason of any Common Unit split, Common Unit reverse split,
Common Unit dividend or other dividend of equity, subdivision, combination or
reclassification of the Common Units, any recapitalization, merger,
consolidation, spin off, reorganization or partial or complete liquidation, sale
or transfer of all or part of the assets of the Partnership or its Affiliates or
other transaction or event having an effect similar to any of the foregoing or
any other transaction that has the effect of increasing or decreasing the number
of Common Units outstanding, then there shall be an appropriate adjustment of
the aggregate number of Incentive Units issued to the Manager.
(xiii)    The Incentive Units shall be subject to such other customary terms as
are reasonably acceptable to the Manager and a committee of the board of
directors of the General Partner composed entirely of one or more Independent
Directors.
(b)    In addition, if any issuance (an “Issuance”) of Common Units (including,
without limitation, the classification of a portion of the Incentive Units as
Class C Common Units pursuant to SECTION 9(a)), options, convertible securities
or any other right to acquire Common Units by the Partnership following the
Incentive Unit Grant Date results in an increase in the number of outstanding
Common Units on a fully diluted basis as compared to the number of outstanding
Common Units as of the date of the most recent Issuance (or, in the case of the
first Issuance, since the Incentive Unit Grant Date), the number of Incentive
Units issued to the Manager shall be increased so that as of the date of
increase of the number of Incentive Units, after taking into account the number
of outstanding Common Units on a fully diluted basis and the

14





--------------------------------------------------------------------------------



increase in the number of Incentive Units since the Incentive Unit Grant Date,
the Manager shall hold Incentive Units (in the aggregate) equal to one hundred
percent (100%) of the sum of the number of Common Units of the Partnership
outstanding and the number of notional units used to determine the Deferred Fee
Accounts in accordance with that certain Deferred Fee Agreement. Each Incentive
Unit shall otherwise be subject to the same terms, unless otherwise agreed to by
the Manager.
(c)    The parties acknowledge that, for U.S. federal income tax purposes, (i)
the Incentive Units and the portion of the Incentive Units classified as Class C
Common Units and/or Regular Common Units shall be treated as one partnership
interest, except at such time that any Class C Common Units or Regular Common
Units shall have been sold or otherwise transferred independently of any
Incentive Units, (ii) the classification of a portion of the Incentive Units as
Class C Common Units and/or Regular Common Units does not constitute the
issuance of a partnership interest by the Partnership, and (iii) the increase or
decrease in the number of outstanding Incentive Units from time to time so that
the number of Incentive Units is always equal to 100 percent (100%) of the
number of Common Units to facilitate the calculations described herein does not
constitute an issuance or redemption of a partnership interest by the
Partnership. SECTION 9(a), SECTION 9(b) and SECTION 9(c) shall be treated as
part of the partnership agreement of the Partnership as described in Section
761(c) of the Code and Section 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the
Treasury Regulations.
(d)    The Manager may request the Partnership to implement a unit appreciation
rights or other form of incentive compensation plan in lieu of or in combination
with the Incentive Units which will provide comparable incentive compensation to
the Manager as provided herein, the Partnership will also take any other
reasonable actions requested by the Manager in connection with the
implementation of the incentive compensation arrangements contemplated herein,
subject to the approval of the Independent Directors, which approval shall not
be unreasonably withheld.
SECTION 10.    EXPENSES OF THE PARTNERSHIP.  The Partnership or the Managed
Entities will bear (or reimburse the Manager or its designees with respect to)
all reasonable costs and expenses of the Managed Entities, and the Manager and
the General Partner or their Affiliates relating to the operation of the Managed
Entities as provided in the Limited Partnership Agreement and elsewhere in this
Agreement, including, but not limited to:
(a)    Costs of legal, tax, accounting, consulting, auditing, administrative,
compliance, marketing, investor relations and other similar services rendered
for the Managed Entities or the General Partner, including such services
rendered by providers retained by the Manager, an Affiliate of the Manager or
the Partnership, or any officers or employees thereof, in amounts in the case of
Affiliates which are no greater than those which would be payable to outside
professionals or consultants engaged to perform such services pursuant to
agreements negotiated on an arm’s-length basis.

15





--------------------------------------------------------------------------------



(b)    Costs associated with any computer software or hardware, electronic
equipment or purchased information technology services from third party vendors.
(c)    Costs of maintaining or determining compliance with all federal, state
and local rules and regulations or any other regulatory agency.
(d)    Director and officer liability insurance premiums and the cost of any
“errors and omissions” or similar insurance that any Managed Entity requires the
Manager or its Affiliates to maintain for benefit of a Managed Entity in
connection with the services rendered under this Agreement.
(e)    Other fees payable to third party administrators and service providers.
(f)    Expenses connected with communications to holders of securities of the
Managed Entities and other bookkeeping and clerical work necessary in
maintaining relations with holders of such securities and in complying with the
continuous reporting and other requirements of governmental bodies or agencies,
including, without limitation, all costs of preparing and filing required
reports with the Securities and Exchange Commission, the costs payable by the
Partnership to any transfer agent and registrar in connection with the listing
and/or trading of the Partnership’s units on any exchange, the fees payable by
the Partnership to any such exchange in connection with its listing, costs of
preparing, printing and mailing the Partnership’s annual report to the holders
of its limited partnership interests and proxy materials with respect to any
meeting of the interest holders of the Partnership, including such services as
rendered by providers retained by the Manager, an Affiliate of the Manager or a
company affiliated with the Partnership, or any officers or employees thereof,
in amounts which as to Affiliates are no greater than those which would be
payable to outside professionals or consultants engaged to perform such services
pursuant to agreements negotiated on an arm’s-length basis.
(g)    Litigation expenses, including professional and consulting fees incurred
in connection with managing the business of the Managed Entities and General
Partner.
(h)    Expenses incurred by managers, officers, employees and agents of the
Manager or its Affiliates for travel on behalf of the Managed Entities and other
out-of-pocket expenses incurred by managers, officers, employees and agents of
the Manager or its Affiliates.
(i)    All other expenses actually incurred by the Manager and the General
Partner which are reasonably necessary for the performance by the Manager of its
duties and functions under this Agreement.
The provisions of this SECTION 10 shall survive the expiration or earlier
termination of this Agreement to the extent such expenses have previously been
incurred or are incurred in connection with such expiration or termination. For
the avoidance of doubt, the expenses payable by the Managed Entities as
described in this SECTION 10 are exclusive of, and in addition to, the
Management Fee.

16





--------------------------------------------------------------------------------





SECTION 11.    CALCULATION OF EXPENSES. The Manager shall prepare from time to
time a statement documenting the expenses of the Managed Entities and the
expenses incurred by the Manager on behalf of the Managed Entities and shall
deliver such statement to the Managed Entities. Expenses incurred by the Manager
and payable to the Manager pursuant to SECTION 10 shall be reimbursed by the
Managed Entities to the Manager within 30 days following the date of delivery of
such statement; provided, however, that such reimbursements may be offset by the
Manager against amounts due to the Managed Entities. At the election of the
Partnership, the Manager will allocate the expenses between the Partnership and
certain Subsidiaries, based on an allocation formula determined in good faith by
the Manager, the Partnership and any Subsidiary, and shall provide directly to
the Partnership and each Subsidiary the computation of the expenses so
allocated. If that separate computation is provided, the Partnership and each of
its Subsidiaries will be liable for payment of its allocable share of any
amounts payable under this SECTION 11 and shall pay such amount directly to the
Manager. The provisions of this SECTION 11 shall survive the expiration or
earlier termination of this Agreement.
SECTION 12.    TRANSACTION FEES. For the avoidance of doubt, the Manager shall
not receive any Transaction Fees or other similar fees payable in connection
with the Business, including any transaction by a Managed Entity.
SECTION 13.    LIMITS OF MANAGER RESPONSIBILITY; INDEMNIFICATION.
(a)    The Manager, its members, officers, employees, Affiliates, agents, and
legal representatives and the members, officers, employees, Affiliates, agents,
and legal representatives of any of their respective Affiliates (each, an
“Indemnified Person”) shall not be liable for and the Managed Entities shall
indemnify and hold harmless each Indemnified Person from and against any loss or
expense suffered or sustained by such Indemnified Person including, without
limitation, any judgment, settlement, reasonable attorneys’ fees, and other
costs and expenses incurred in connection with the defense of any actual or
threatened action or proceeding (collectively, “Losses”), provided that such
Losses did not result from willful misconduct or gross negligence in the
performance of such Indemnified Person’s obligations and duties or by reason of
such Indemnified Person’s reckless disregard of its obligations and duties, if
any, under this Agreement (in which case the Manager shall indemnify and hold
harmless the Partnership and the Managed Entities from and against all Losses
incurred in connection therewith). The Managed Entities shall jointly and
severally advance to any Indemnified Person reasonable attorneys’ fees and other
costs and expenses incurred in connection with the defense of any action or
proceeding that arises out of such conduct. In the event that such an advance is
made by the Managed Entities, the Indemnified Person shall agree jointly and
severally to reimburse the Managed Entities for such fees, costs, and expenses
to the extent that it shall be determined that he, she, or it was not entitled
to indemnification.
(b)    Notwithstanding any of the foregoing to the contrary, the provisions of
this SECTION 13 shall not be construed so as to provide for the exculpation or
indemnification

17





--------------------------------------------------------------------------------



of any Indemnified Person for any liability (including, without limitation,
liability under U.S. securities laws that, under certain circumstances, impose
liability even on persons who act in good faith), to the extent, but only to the
extent, that such exculpation or indemnification would be in violation of
applicable law, but shall be construed so as to effectuate the provisions of
this SECTION 13 to the fullest extent permitted by law.
SECTION 14.    NO JOINT VENTURE. Nothing in this Agreement shall be construed to
make the Partner and the Manager partners or joint venturers or impose any
liability as such on either of them.
SECTION 15.    TERM. (a) This Agreement shall be effective as of the date first
set forth above (the “Effective Date”), and, subject to SECTION 17, shall
continue until December 31, 2013 (the “Initial Term”) and shall be automatically
renewed for successive one-year terms thereafter (each, a “Renewal Term”) unless
determined otherwise by a majority of the Independent Directors. If the
Partnership elects not to renew this Agreement at the expiration of the Initial
Term or any Renewal Term as set forth above, the Partnership shall deliver to
the Manager prior written notice (the “Termination Notice”) of the Partnership’s
intention not to renew this Agreement not less than 60 days prior to the
expiration of the Initial Term or applicable Renewal Term.
(b)     If this Agreement is terminated pursuant to this SECTION 15, such
termination shall be without any further liability or obligation of either party
to the other, except as provided in SECTION 6, SECTION 8, SECTION 10, SECTION
13, and SECTION 20.
SECTION 16.    DELEGATION; ASSIGNMENT.
(a)    Unless as otherwise provided in the limited partnership agreement of the
Partnership, no assignment of this Agreement shall be made by the Manager unless
the Independent Directors approve such an assignment (including a deemed
assignment occurring as a result of a Change of Control), and this Agreement
shall terminate automatically in the event that it is assigned absent such
approval; provided, however, that no such consent shall be required in the case
of an assignment by the Manager to an Affiliate and the Manager shall give
notice to the Partnership of such an assignment. The Manager shall notify the
Partnership in writing sufficiently in advance of any proposed Change of Control
of the Manager, in order to enable the Partnership to consider whether an
assignment shall occur and to determine whether to consent to the assignment or
to enter into a new management agreement with the Manager. Any such permitted
assignment shall bind the assignee under this Agreement in the same manner as
the Manager is bound. In addition, the assignee shall execute and deliver to the
Partnership a counterpart of this Agreement naming such assignee as Manager.
(b)    It is understood that nothing contained in this SECTION 16 shall operate
to prevent the Manager from delegating the whole or any part or parts of its
functions, powers, discretions, duties, or obligations hereunder or any of them
to any Person that is an Affiliate of the Manager or the Partnership or any
other Person approved by the Partnership (which approval

18





--------------------------------------------------------------------------------



shall not be unreasonably withheld), and any such delegation may be on such
terms and conditions as the Manager shall determine; provided that the Manager
shall evaluate and coordinate the services offered by others. In addition,
provided that the Manager provides prior written notice to the Partnership for
informational purposes only, nothing contained in this Agreement shall preclude
any pledge, hypothecation or other transfer of any amounts payable to the
Manager under this Agreement.
(c)    This Agreement shall not be assigned by the Partnership without the prior
written consent of the Manager, except in the case of assignment by the
Partnership to another organization which is a successor (by merger,
consolidation or purchase of assets) to the Partnership, in which case such
successor organization shall be bound under this Agreement in the same manner as
the Partnership.
SECTION 17.    TERMINATION UNDER CERTAIN EVENTS.
(a)    The Partnership may terminate this Agreement effective upon thirty (30)
days’ prior written notice of termination from the Partnership to the Manager if
(i) the Manager materially breaches any provision of this Agreement and such
breach shall continue for a period of more than 30 days after written notice
thereof specifying such breach and requesting that the same be remedied in such
30-day period, (ii) the Manager engages in any act of fraud, misappropriation of
funds, or embezzlement against any Managed Entity, (iii) there is an event of
gross negligence or willful misconduct on the part of the Manager in the
performance of its duties under this Agreement, (iv) there is a commencement of
any proceeding relating to the Manager’s bankruptcy or insolvency, or (v) there
is a dissolution of the Manager or (vi) there is a Change of Control of the
Manager, not consented to by the Partnership pursuant to SECTION 16(a).
(b)    The Manager may terminate this Agreement effective upon 60 days’ prior
written notice of termination to the Partnership in the event that the Managed
Entities shall default in the performance or observance of any material term,
condition or covenant contained in this Agreement and such default shall
continue for a period of 30 days after written notice thereof specifying such
default and requesting that the same be remedied in such 30-day period.
(c)    The Manager may terminate this Agreement, in the event any of the Managed
Entities becomes regulated as an “investment company” under the Investment
Company Act, with such termination deemed to have occurred immediately prior to
such event.
(d)    The Manager may terminate this Agreement at any time immediately
effective upon written notice of termination to the Partnership in the event
that the election of the majority of the members of the board of directors of
the General Partner that were originally elected and approved by the Manager no
longer constitute a majority of the members of the board of directors, unless
their replacements or successors were approved by the Manager.

19





--------------------------------------------------------------------------------



SECTION 18.    ACTION UPON EXPIRATION OR TERMINATION. In the event of
termination pursuant to SECTIONS 17(a), (b) or (d), from and after the effective
date of the expiration or termination of this Agreement, the Manager shall not
be entitled to compensation for further services under this Agreement, but shall
be paid all compensation accruing to the date of expiration or termination. In
the event of termination pursuant to SECTIONS 17 (c), from and after the
effective date of the expiration or termination of this Agreement the Manager
shall be paid all compensation accruing to the date of expiration or termination
plus a termination fee equal to the Management Fee that would otherwise be
payable to the Manager for the Initial Term or Renewal Term, as applicable,
based upon the aggregate Management Fee earned by the Manager or its Affiliates
during the 12-month period immediately preceding the date of such termination,
calculated as of the end of the most recently completed fiscal quarter prior to
the date of termination plus the Termination Fee. Upon such expiration or
termination, the Manager shall forthwith:
(i)    after deducting any accrued compensation and reimbursement for its
expenses to which it is then entitled, pay over to the Partnership or a
Subsidiary all money collected and held for the account of the Partnership or a
Subsidiary pursuant to this Agreement;
(ii)    deliver to the General Partner a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
General Partner with respect to the Partnership or a Subsidiary; and
(iii)    deliver to the General Partner all property and documents of the
Partnership or any Subsidiary then in the custody of the Manager.
SECTION 19.    REVIEW OF COMPENSATION. The Manager and the General Partner shall
review the compensation and fees paid to the Manager for services rendered to
the Managed Entities pursuant to this Agreement at least annually.
SECTION 20.    RELEASE OF MONEY OR OTHER PROPERTY UPON WRITTEN REQUEST. Any
money or other property of the Managed Entities held by the Manager under this
Agreement shall be held by the Manager as custodian for the Partnership or other
Managed Entity, and the Manager’s records shall be appropriately marked clearly
to reflect the ownership of such money or other property by the Partnership or
such Managed Entity. Upon the receipt by the Manager of a written request signed
by a duly authorized officer of the Partnership requesting the Manager to
release to the Partnership or any Managed Entity any money or other property
then held by the Manager for the account of the Partnership or any Subsidiary
under this Agreement, the Manager shall release such money or other property to
the Partnership or any Managed Entity, but in no event later than 10 business
days following such request. The Manager shall not be liable to the Partnership,
any Managed Entity, the General Partner, or the Partnership’s or a Managed
Entity’s shareholders, interest holders or partners for any acts performed or
omissions to act by the Partnership or any Managed Entity in connection with the
money or other property released to the Partnership or any

20





--------------------------------------------------------------------------------



Managed Entity in accordance with the second sentence of this SECTION 20. The
Partnership and any Managed Entity shall indemnify the Manager and its members,
managers, officers and employees against any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever, which arise
in connection with the Manager’s release of such money or other property to the
Partnership or any Managed Entity in accordance with the terms of this SECTION
20. Indemnification pursuant to this provision shall be in addition to any right
of the Manager to indemnification under SECTION 13 of this Agreement.
SECTION 21.    NOTICES. Unless expressly provided otherwise in this Agreement,
all notices, requests, demands and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given, made and received when delivered against receipt or upon actual receipt
of (i) personal delivery, (ii) delivery by reputable overnight courier, (iii)
delivery by facsimile transmission with telephonic confirmation or (iv) delivery
by registered or certified mail, postage prepaid, return receipt requested,
addressed as set forth below:
(a)    If to the Partnership:


Steel Partners Holdings L.P.
c/o Steel Partners Holdings GP Inc.
590 Madison Avenue, 32nd Floor
New York, New York 10022
United States
Attention: General Partner
(b)    If to Group:


SPH Group LLC
c/o Steel Partners Holdings GP Inc.
590 Madison Avenue, 32nd Floor
New York, New York 10022
United States
Attention: Managing Member
(c)    If to the Manager:


SP General Services LLC
590 Madison Avenue, 32nd Floor
New York, New York 10022
United States
Attention: Chief Executive Officer



21





--------------------------------------------------------------------------------



Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this SECTION 21 for the giving of notice.
SECTION 22.    BINDING NATURE OF AGREEMENT; SUCCESSORS AND ASSIGNS. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, personal representatives, successors and permitted
assigns as provided in this Agreement.
SECTION 23.    ENTIRE AGREEMENT. This Agreement contains the entire agreement
and understanding among the parties hereto with respect to the subject matter of
this Agreement, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter of this Agreement.
The express terms of this Agreement control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms of this
Agreement. This Agreement may not be modified or amended other than by an
agreement in writing signed by the parties hereto.
SECTION 24.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 25.    NO WAIVER; CUMULATIVE REMEDIES. No failure to exercise and no
delay in exercising, on the part of any party hereto, any right, remedy, power
or privilege hereunder shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.  No waiver of any provision hereto shall be
effective unless it is in writing and is signed by the party asserted to have
granted such waiver.
SECTION 26.    HEADINGS. The headings of the sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed part of
this Agreement.
SECTION 27.    COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts of this Agreement, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.
SECTION 28.    SEVERABILITY. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such

22





--------------------------------------------------------------------------------



prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
SECTION 29.    GENDER. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.
[Signature Page to Follow]

23





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
SP GENERAL SERVICES LLC
 
 
 
 
 
 
 
By:
/s/ Jack Howard
 
 
 
Name:
Jack Howard
 
 
Title:
President
 
 
 
 
 
 
 
STEEL PARTNERS HOLDINGS L.P.
 
By:
Steel Partners Holdings GP Inc.,
 
 
its general partner
 
 
 
 
 
 
 
By:
/s/ James F. McCabe, Jr.
 
 
 
Name:
James F. McCabe, Jr.
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 


SPH GROUP LLC
 
By:
Steel Partners Holdings GP Inc.,
 
 
its managing member
 
 
 
 
 
 
 
By:
/s/ James F. McCabe, Jr.
 
 
 
Name:
James F. McCabe, Jr.
 
 
Title:
Chief Financial Officer









